DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, comprising Figures 2-10 and claims 1-8, 13-15, 19 and 20 in the reply filed on May 16, 2022 is acknowledged.  Claims 9-12 and 16-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both the fixing ring and the coupling parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“Provided is” and “Also, other embodiments may be possible”).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Reference character “220” has been used to designate both the fixing ring and the coupling parts.
Appropriate correction is required.
Claim Objections
Claims 14, 15 and 19 are objected to because of the following informalities:  
In claim 14 line 9, “on a same plane orthogonal to the axial direction” should be changed to --the plane that is orthogonal to the axial direction-- since this plane is already recited in claim 1.  
In claim 19 lines 17-19 “wherein an end of each of the plurality of rear cover coupling parts and an end of each of the springs are attached to the front surface of the rear cover” should be changed to --wherein an end of each of the plurality of rear cover coupling parts and an end of the springs are attached to the front surface of the rear cover-- since, as disclosed, some of the springs are attached to the spring support instead of the rear cover.  Applicant does not otherwise disclose an embodiment wherein all of the springs contact the rear cover, so Applicant has not disclosed how this would be accomplished.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0142008 to Jung in view of U. S. Patent Publication 2016/0017872 to Kim.
Referring to claims 1, 2, 13-15 and 19, Jung teaches a linear compressor comprising:
a shell (10) (Fig. 4; paragraph [0029]);
a cylinder (41) that is disposed in the shell (10) and that extends in an axial direction, the cylinder (41) defining a compression space (P) therein configured to receive fluid (Fig. 4; paragraph [0031]);
a frame (110) coupled to an outside of the cylinder (41) (Fig. 4; paragraph [0032]);
a piston (42) disposed in the cylinder (41) and configured to reciprocate in the axial direction of the cylinder (41) (Fig. 4; paragraph [0031]);
a stator cover (120, 237) coupled to the frame (110) (Fig. 4; paragraph [0032]);
a rear cover (232) coupled to the stator cover (120, 237) (via 237), the rear cover (232) comprising a front surface facing the stator cover (120, 237) (Figures 4 and 7; paragraph [0044]); and
springs (151, 152) disposed between the stator cover (120, 237) and the rear cover (232) (Figures 4 and 7; paragraph [0044]), 
wherein the stator cover (120, 237) comprises a stator cover body (120), and a plurality of rear cover coupling parts (237) that extend from the stator cover body (120) toward the rear cover (232) and are coupled to the rear cover (232) (Figures 4 and 7; paragraph [0044]), and
wherein an end of the plurality of rear cover coupling parts (237) and an end of the springs (151, 152) are disposed on a plane that is defined by the rear cover (232) and that is orthogonal to the axial direction and wherein an end of each of the plurality of rear cover coupling parts (237) and an end of the springs (151, 152) are attached to the front surface of the rear cover (232) (Figures 4 and 7; paragraph [0044]),
wherein the stator cover body (120) defines an opening through which the piston (42) passes, and wherein the plurality of rear cover coupling parts (237) are spaced apart from one another along a circumferential direction of the stator cover body (120) (Figures 4 and 7; paragraphs [0044] and [0045]), and
further comprising a spring support (153) configured to support one or more of the springs (151, 152), wherein the spring support (153) is connected to a rear end of the piston (42) and disposed between the stator cover (120, 237) and the rear cover (232) (Figures 4 and 7; paragraph [0033]),
wherein the springs (151, 152) comprise: a plurality of first springs (151) disposed between the spring support (153) and the stator cover (120, 237); and a plurality of second springs (152) disposed between the spring support (153) and the rear cover (232), wherein an end of each of the plurality of second springs (152) and an end of each of the plurality of rear cover coupling parts (237) are disposed on the plane that is orthogonal to the axial direction (Figures 4 and 7; paragraphs [0032] and [0033]), and
wherein the plurality of first springs (151) are spaced apart from one another along the circumferential direction of the stator cover body (120), and wherein the plurality of second springs (152) are spaced apart from one another in a circumferential direction of the rear cover (232) (Figures 4 and 7; paragraphs [0032] and [0033]).
Jung is silent as to the fluid being compressed.  Kim teaches that linear compressors are used with refrigerant (Fig. 1; paragraph [0022]).  It would be obvious to one of skill in the art, at the time of invention, to modify the compressor taught by Jung with the refrigerant taught by Kim in order to use the compressor in a cooling system such as an air conditioner or refrigerator (paragraph [0005]).
Referring to claims 3-8, Jung and Kim teach a compressor having all the limitations of claim 2, as detailed above, including wherein Jung further teaches the rear cover (232) comprises a plurality of spring coupling protrusions (236) that protrude toward the stator cover (120, 237) and that are configured to couple to one or more of the springs (1541, 152), wherein the coupling parts (237) and the plurality of spring coupling protrusions (236) are spaced apart from each other along a circumferential direction of the rear cover (232), wherein the coupling parts (237) and the plurality of spring coupling protrusions (236) are alternately disposed along the circumferential direction of the rear cover, and wherein one or more of the plurality of spring coupling protrusions (236) are disposed between two of the coupling parts (237) along the circumferential direction of the rear cover (232), and wherein the rear cover (232) has a first surface configured to support one or more of the springs (151, 152), and a second surface opposite to the first surface (Figures 4 and 7; paragraph [0044]), but Jung teaches a rear cover that is integral with the coupling parts.  Kim teaches a compressor wherein:
a rear cover (280) defines a plurality of coupling holes (286) configured to couple to a plurality of rear cover coupling parts (276) of a stator cover (270), respectively, (Figures 4, 6 and 9; paragraphs [0068] and [0082]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Jung with the bolting between the rear cover and the coupling parts taught by Kim in order to facilitated their separation which allow for the replacement of either part separately form the other if there is damage, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
The Examiner notes that since the plurality of coupling parts in Jung are alternately disposed/spaced along a circumferential direction of the rear cover with the spring coupling protrusions, and since the plurality of coupling holes in Kim correspond to the plurality of coupling parts, in the combination of Jung and Kim the plurality of coupling holes are alternately disposed along a circumferential direction of the rear cover with the spring coupling protrusions, such that the spring coupling protrusion are disclosed between two of the plurality of coupling holes along the circumferential direction of the rear cover.
Jung is silent as to how the rear cover is supported.  Kim further teaches a compressor comprising:
a support device disposed at the second surface of the rear cover (280) and configured to support the rear cover (280) in the shell (101), wherein the support device comprises: a spring support part inserted into a second surface of the rear cover (280); and a plate spring (172) coupled to the spring support part, at least a portion of the plate spring (172) being inserted into the spring support part (Fig. 1, annotated below; paragraph [0047]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Jung with the support device taught by Kim in order to support the compressor inside the shell (paragraph [0047]).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Spring Support Part)]
    PNG
    media_image1.png
    721
    432
    media_image1.png
    Greyscale

Annotation of Kim Figure 1.
Referring to claim 20, Jung teaches a linear compressor comprising:
a shell (10) (Fig. 4; paragraph [0029]);
a cylinder (41) that is disposed in the shell (10) and that extends in an axial direction, the cylinder (41) defining a compression space (P) therein configured to receive fluid (Fig. 4; paragraph [0031]);
a piston (42) disposed in the cylinder (41) and configured to reciprocate in the axial direction of the cylinder (41) (Fig. 4; paragraph [0031]);
a stator (31) that surrounds at least a portion of an outside of the cylinder (41) (Fig. 4, paragraph [0030]);
a stator cover (120, 237) that faces a rear end portion of the stator (31), the stator cover comprising a stator cover body (120) that surrounds the outside of the cylinder (41), and a plurality of coupling parts (237) that extend from the stator cover body (120) toward a rear side of the shell (10) (Fig. 4; paragraph [0044]);
a rear cover (232) disposed rearward of the stator cover body (120) toward the rear side of the shell (10), the rear cover (232) having a first surface coupled to rear ends of the plurality of coupling parts (237) of the stator cover (120, 237) and a second surface that faces the rear side of the shell (Figures 4 and 7; paragraph [0044]); and
at least one spring (151, 152) that extends between the stator cover body (120) and the first surface of the rear cover (232) and that contacts the stator cover body (120) and the first surface of the rear cover (232) (Figures 4 and 7; paragraph [0044]).
Jung is silent as to the fluid being compressed.  Kim teaches that linear compressors are used with refrigerant (Fig. 1; paragraph [0022]).  It would be obvious to one of skill in the art, at the time of invention, to modify the compressor taught by Jung with the refrigerant taught by Kim in order to use the compressor in a cooling system such as an air conditioner or refrigerator (paragraph [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The two Cho references teaches a similar linear compressor having similar spring support arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746